DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        EDWARD M. BROWN, II,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-3292

                          [December 12, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Ernest A. Kollra, Jr., Judge; L.T. Case No. 02-
14905CF10A.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel of Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.